SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and General Release of Claims (hereinafter
“Agreement”) is entered into by and between John Scullion of        (hereinafter
“Executive”) and LoyaltyOne, Inc., a Canadian corporation with its principal
place of business at 438 University Ave. Suite 600, Toronto, Ontario M5G 2L1
Canada (individually “LoyaltyOne Canada”), Alliance Data Systems Corporation, a
United States corporation with its principal place of business at 17655
Waterview Parkway, Dallas, Texas, and parent company to LoyaltyOne Canada
(individually “ADSC”) together with their parents, affiliates and subsidiaries
(hereinafter collectively “LoyaltyOne”).

WHEREAS, Executive has been continuously employed by LoyaltyOne Canada since
1993 in various capacities and under various corporate names; and

WHEREAS, included in the various capacities Executive has served is an
expatriate assignment with ADSC (“Expatriate Assignment”) pursuant to a
Secondment Agreement between LoyaltyOne Canada and ADSC, which assignment ended
on February 25, 2009; and

WHEREAS, Executive received notice of his termination as required under Canadian
law, and effective May 1, 2009 (“Termination Date”), Executive’s employment
terminated, and all of Executive’s duties will cease; and

WHEREAS, Executive agrees to include ADSC in this Agreement to ensure all
aspects of his relationship with ADSC arising from the Expatriate Assignment are
addressed and resolved; and

WHEREAS, Executive and LoyaltyOne desire to compromise, settle and forever
resolve and dispose of all differences and potential claims and controversies
between them and to insure that certain post-employment Protective Covenants
(defined below) are honored; and

WHEREAS, this Agreement shall become effective following the expiration of the
Revocation Period (as defined below) (the “Effective Date”).

NOW, THEREFORE, in consideration of the foregoing promises and other good and
sufficient consideration contained hereinafter, the parties agree as follows:

I. SEVERANCE PAYMENTS

Executive shall be paid an amount in severance that, in conjunction with the
other benefits described in this Agreement, is intended to satisfy applicable
statutory requirements as well as provide consideration for this Agreement. The
Severance Payments described below collectively supersede any and all other
entitlements under law or that may be described in any and all other agreements
executed prior to this date between Executive and LoyaltyOne as it relates to an
amount due and owing upon termination, including but not limited to statutory or
common law notice and severance and any amount associated with post-termination
restrictions.

A. Release Payment. Twenty (20) weeks of Executive’s current base salary in CDN
dollars (less applicable taxes and withholdings) paid to Executive upon the
later of the expiration of the Revocation Period referred to in Article III
(F) or the Termination Date in consideration of the release and waiver of claims
provided for in Article III and Executive’s agreement not to contest the
Protective Covenants in Article IV (the “Release Payment”) and inclusive of
statutory severance. Such payment will be payable in ten (10) bi-weekly
installment payments on regular payroll dates commencing on the first payroll
date after the expiration of the later of the Revocation Period or the
Termination Date;

B. Protective Covenants Payment. Eighty-four (84) weeks of Executive’s current
base salary in CDN dollars (less applicable taxes and withholdings) paid in
consideration of the agreements and promises made by Executive in Article IV
(the “Protective Covenants Payment”). Such payments will be payable in forty-two
(42) bi-weekly installment payments on regular payroll dates commencing on the
first payroll date after the Release Payment has been paid in full.

Collectively, the one hundred and four (104) week period comprised of the twenty
(20) week period during which the Release Payment is made and the eighty-four
(84) week period during which the Protective Covenants Payment is made are
referred to herein as the “Severance Period”.

C. Additional Incentive Compensation. In further consideration for Executive
entering into this Agreement, LoyaltyOne agrees to pay to Executive two
(2) times Executive’s target incentive compensation equal to 125% of his 2008
base salary (the “Additional IC”). The Additional IC shall be paid bi-weekly in
forty-two (42) bi-weekly installment payments on regular payroll dates
commencing on the first payroll cycle after the Release Payment has been paid in
full.

Executive agrees that if Executive is rehired in an officer role by LoyaltyOne
prior to the expiration of the Severance Period or prior to the payment of any
payment under Article I (B) and (C) hereunder being made to Executive, all
payments scheduled to be paid to Executive under this Agreement under Article I
(B) and (C) shall cease as of the rehire date. The Release Payments shall
continue to be made regardless of the date of rehire, unless rehire occurs prior
to the expiration of the Revocation Period.

II. BENEFITS

A. Payment of Wages and Paid Time Off. LoyaltyOne represents, and Executive
agrees that as of the Effective Date, LoyaltyOne has paid to Executive in full
all wages or other compensation, all accrued and unused vacation and all
un-reimbursed business expenses for the period through and including the
Termination Date. LoyaltyOne and Executive further agree that as of the
Termination Date, Executive will not accrue any further vacation time or pay or
other benefits for which Executive was eligible or previously entitled, except
for those benefits expressly continued as set forth in this Agreement.

B. Continuation of Benefits. Commencing on the Termination Date, LoyaltyOne
agrees to further continue Executive’s health insurance benefits through the end
of the Severance Period or until he is re-employed in a full-time capacity with
benefits comparable to those in which Executive participates as of the date
hereof (“Health Insurance Benefit Continuation”). LoyaltyOne and Executive shall
pay their respective share of the premiums for the health insurance coverage
selected by, and in effect for, Executive as of February 25, 2009 during the
Health Insurance Benefit Continuation period. After the expiration of the Health
Insurance Benefit Continuation period, LoyaltyOne will no longer provide health
insurance benefits, including executive benefits for Executive.

C. Taxes. Due to Executive’s Expatriate Assignment, for such tax years for which
Executive is required to equalize tax responsibility between the United States
and Canada arising from the Expatriate Assignment, ADSC and LoyaltyOne Canada
agree to continue providing tax equalization services to Executive as previously
agreed under the Secondment Agreement and the terms of Executive’s Expatriate
Assignment with ADSC. Such services include providing tax preparation services
with an accounting firm of ADSC’s choice for the purpose of equalizing
Executive’s tax responsibility between the United States and Canada. Executive
agrees to continue to abide by the tax equalization policy and procedure
previously provided to him during his Expatriate Assignment. Executive agrees
that any amount in tax that may be due to be paid by him as a result of the
equalization process will be paid promptly to LoyaltyOne Canada, and that any
delay in reimbursement of more than 30 days will allow LoyaltyOne Canada to
deduct the amounts owed under the tax equalization policy from the next regular
severance payment that is due to be paid to Executive, until such obligation is
satisfied. Additionally, Executive agrees that all foreign tax credits that
arise from the Expatriate Assignment and as a result of the tax equalization
exercise will belong to ADSC for its use in addressing the United States portion
of the tax requirement.

D. Equity.

1. Stock Options.

a. Vested. Executive acknowledges and agrees that Executive’s options to acquire
shares of ADSC common stock (“Options”) which are or shall become vested on or
prior to the Termination Date shall be exercisable until October 31, 2010.

b. Unvested. Executive acknowledges that any Options which have not vested as of
the Termination Date but which will vest between the Termination Date and
October 31, 2010 shall vest on the date such unvested Option is scheduled to
vest during such period and be exercisable until October 31, 2010.

2. Time-Based Restricted Stock (“TBRS”) and Time-Based Restricted Stock Units
(“TBRSU”). Executive acknowledges and agrees that the TBRS and TBRSU identified
by Fidelity as RSU053YGC2 granted on 2/21/2007 and TBRSUCA08 granted on
4/28/2008 which are unvested as of the Termination Date shall continue to vest
during the Severance Period.

3. Performance-Based Restricted Stock Units. Executive acknowledges and agrees
that any performance-based restricted stock units for which performance
restrictions have not been met as of the Termination Date shall be forfeited.

E. Special Retention Award. Alliance Data agrees that the 6,698 restricted stock
units of the Special Retention Award identified by Fidelity as RSU07PBSA granted
on 2/21/07 and outstanding as of the Termination Date will vest on February 21,
2010. However, Executive acknowledges and agrees that the cash portion of the
Special Retention Award in the amount of $431,250.00 scheduled to be paid on
February 13, 2010, shall be forfeited.

F. Stock Transactions. Executive acknowledges and agrees that because of his
status as a Section 16 officer of ADSC, he is required for a period of six
(6) months after he was no longer deemed to be a Section 16 officer to file
Securities and Exchange Commission (“SEC”) Forms 4 and 5 to report stock
transactions related to ADSC, including, but not limited to, sales and purchases
of ADSC common stock and derivative securities, and the exercise of employee
stock options (“Stock Transactions”). Therefore, to enable timely filing of
these forms with the SEC, which ADSC does on Executive’s behalf, and also to
enable ADSC to prepare and make other disclosures to the SEC related to
Executive’s Stock Transactions, for a period of fourteen (14) months from
March 1, 2009, which is the date Executive was no longer deemed to be a
Section 16 officer, Executive agrees to report any such Stock Transaction made
by him to Alan M. Utay, ADSC’s General Counsel, as soon as possible, but no
later than 12:00 Noon Central Time on the day following the day such Stock
Transaction is executed, or provide a legal opinion that such Stock Transaction
is not a reportable event requiring the filing of a Form 4 or 5 or other
disclosure. Executive agrees to execute and forward to ADSC the No Filing Due
Statement attached hereto as Exhibit B, or to provide to ADSC all necessary
details to file a Form 5, for receipt no later than January 11, 2010.

G. Termination of Other Agreements. The parties agree that as of the Termination
Date, the Change in Control Severance Protection Agreement entered into by and
between ADS Alliance Data Systems, Inc. (“Alliance Data”) and Executive on
September 25, 2003, as amended by the Joint Amendment to Agreements Providing
for Compensation or Benefits upon Involuntary Severance from Employment (as
amended, the “Change in Control Agreement”) and the Offer Letter Dated
September 7, 1993 as amended by the Joint Amendment to Agreements Providing for
Compensation or Benefits upon Involuntary Severance from Employment, shall
terminate and be of no further force and effect (together with the Change in
Control Agreement, the “Executive Agreements”).

III. COVENANT NOT TO SUE AND RELEASE OF CLAIMS

A. Covenant Not to Sue. Executive agrees not to file any charges, claims, suits,
or complaints against LoyaltyOne with any federal, state, provincial or local
governmental agency, or in any court of law, with respect to any aspect of his
Expatriate Assignment with ADSC, and his employment with, or separation of
employment from, LoyaltyOne, with respect to any matters whatsoever, which
occurred prior to or on the Termination Date, whether known or unknown to
Executive at the time of execution of this Agreement, with the exceptions of:
(a) any claims the law precludes him from waiving by agreement, including an
action challenging the validity of Executive’s release of claims under the Age
Discrimination in Employment Act, 29 U.S.C. §621, et seq. (“ADEA”); (b) any
claim that LoyaltyOne breached its commitments under this Agreement; (c) any
claims with respect to any vested right Executive may have under any employee
pension or welfare benefit plan of LoyaltyOne, or (d) any rights Executive has
to indemnification under the bylaws or articles of LoyaltyOne existing as of the
Effective Date or by contract. Items (b), (c), and (d) immediately above shall
be excepted from the release in Article III (B) below.

B. Release of Claims. Executive acquits, releases and forever discharges ADSC,
LoyaltyOne Canada, and its predecessors, successors, parent entities,
subsidiaries, affiliates, or related companies, its and their attorneys,
officers, directors, employees, former employees, agents, insurers, and assigns
(collectively the “Released Parties”), jointly and severally, from all, and in
all manner of, actions and causes of action, suits, debts, claims and demands
whatsoever, in law or in equity, which he ever had, may now have or may
hereafter have with respect to any aspect of his Expatriate Assignment with
ADSC, and his employment with, or separation of employment from, LoyaltyOne
Canada, and with respect to any other matter whatsoever. This release includes,
but is not limited to, claims relating to or arising out of the Sarbanes-Oxley
Act; any claims alleging retaliation and/or whistleblower claims; any and all
claims relative to agreements to sponsor for immigrant or non-immigrant
positions; any claims for unpaid or withheld wages, the Executive Agreements,
severance pay, benefits, incentive compensation, stock options, restricted stock
units, restricted stock awards, special awards, commissions and/or other
compensation of any kind; or any other claim, regardless of the forum in which
it might be brought, if any, which Executive has, might have, or might claim to
have against the Released Parties, or any of them individually, for any and all
injuries, harm, damages, penalties, costs, losses, expenses, attorneys’ fees,
and/or liability or other detriment, if any, whenever incurred, or suffered by
Executive as a result of any and all acts, omissions, or events by the Released
Parties, collectively or individually, through the date Executive executes this
Agreement. It is expressly agreed and understood by Executive that this
Agreement and General Release includes, without limitation, any and all claims,
actions, demands, and causes of action, if any, arising from or in any way
connected with the Expatriate Assignment with ADSC, and the employment
relationship between Executive and LoyaltyOne Canada and the termination
thereof, including any claim of discrimination, retaliation, harassment, failure
to accommodate, wrongful termination, breach of contract, negligence, libel,
slander, wrongful discharge, promissory estoppel, tortious conduct, bonus claims
of any nature and kind whatsoever, any vacation pay entitlement claims, and
demands for damages, including any disability claims, loss of benefit claims,
indemnity, costs, interest, loss or injury of every nature and kind whatsoever
and howsoever arising, and/or any claims that this Agreement was procured by
fraud or signed under duress or coercion so as to make the Agreement not
binding, including all claims that were or could have been brought by Executive.
Furthermore, Executive asserts that he has been paid all wages as required by
law; he does not have a workplace injury or workers compensation claim pending
and has not suffered any injury that could be the basis for such claim; and he
has been given the required amount of notice under Ontario law prior to his
being terminated.

C. Laws Included in Release. Executive agrees that, subject to the exceptions
set forth in Article III (A) of this Agreement, his covenants and releases, as
set forth in this Agreement, include a waiver of any and all rights or remedies
which he ever had, may now have, or may hereafter have against LoyaltyOne, in
tort or in contract, or under any present or future federal, province, local or
other statute or law, including, but not limited to, the following Canadian
laws: the statutory and common law of Ontario, Canada; the Ontario Employment
Standards Act; Human Rights Code; Labor Relations Act; and any successor
legislation. The Executive further confirms that he has considered whether he
has any possible claim against LoyaltyOne in respect of the Ontario Human Rights
Code, and confirms that he either has no such claim or that this Agreement
expressly compensates him for any such claim and that he will seek no further
right or remedy in respect of any possible claim. In addition, Executive agrees
that, subject to the exceptions set forth in Article III (A) of this Agreement,
his covenants and releases, as set forth in this Agreement, include a waiver of
any and all rights or remedies which he ever had, may now have, or may hereafter
have against LoyaltyOne, in tort or in contract, or under any present or future
federal, state, local or other statute or law, including, but not limited to,
the following United States and State of Texas laws: statutory or common laws of
the State of Texas, or any political subdivision of the State of Texas; the
Texas and United States Constitutions; the Texas Payday Law; the Texas
Commission on Human Rights Act; the National Labor Relations Act, 29 U.S.C.
§151, et seq.; Title VII of the 1964 Civil Rights Act, 42 U.S.C. §2000e, et
seq.; the 1866 Civil Rights Act, 42 U.S.C. §1981; the Civil Rights Act of 1991,
P.L. 102-166; the Americans With Disabilities Act, 42 U.S.C. §12101, et seq.;
the Occupational Safety & Health Act of 1970, 29 U.S.C. §553, et seq.; the Fair
Labor Standards Act of 1938, 29 U.S.C. §201, et seq.; the Family & Medical Leave
Act of 1993, 29 U.S.C. §2601, et seq.; the ADEA and the Older Workers Benefit
Protection Act, 29 U.S.C. §621, et seq., 29 U.S.C. §621, et seq.; the Equal Pay
Act, 29 U.S.C. §206(d); the Employee Retirement Income Security Act of 1974, 29
U.S.C., §1001, et seq.; Texas’s Workers’ Compensation Law; the Immigration
Reform Control Act; the Occupational Safety and Health Act; the Worker
Adjustment and Retraining Notification Act; the Consolidated Omnibus Budget
Reconciliation Act of 1986, 29 U.S.C. §1161, et seq.; any and all Texas common
law claims, including, but not limited to, any violation of Texas public policy,
invasion of privacy, breach of contract and promissory estoppel.

D. Waiver of Unknown Claims. Executive intends that this Agreement shall bar
each and every claim, demand and cause of action hereinabove specified, whether
known or unknown to him at the time of execution of this Agreement. As a result,
Executive acknowledges that he might, in the future, discover claims or facts in
addition to or different from those which he now knows or believes to exist with
respect to the subject matters of this Agreement and which, if known or
suspected at the time of executing this Agreement, may have materially affected
the terms of this Agreement. Nevertheless, Executive hereby waives any right,
claim, or cause of action that might arise as a result of such different or
additional claims or facts.

E. Adequacy of Consideration. The parties individually and collectively agree
that the covenants and promises made in Article III of this Agreement are in
consideration of the Release Payment and other promises made hereunder by all
parties, and that, but for the execution of this Agreement, no party would be
entitled to the amounts and promises provided for herein.

F. ADEA Release. Executive hereby acknowledges that Executive is knowingly and
voluntarily entering into this Agreement with the purpose of waiving and
releasing any claims under the ADEA (a law which prohibits discrimination on the
basis of age) as applicable to his Expatriate Assignment relationship with ADSC,
and as such, Executive acknowledges and agrees that:



  (1)   this Agreement is worded in an understandable way and he has read and
fully understands its terms;



  (2)   any rights or claims arising under the ADEA are waived;



  (3)   claims under the ADEA that may arise after this Agreement is executed
are not waived;



  (4)   the rights and claims waived in this Agreement are in exchange for
additional consideration over and above anything to which Executive was already
undisputedly entitled;



  (5)   Executive has been advised in writing by LoyaltyOne to consult with an
attorney prior to executing this Agreement;



  (6)   Executive acknowledges that he has been given a twenty-one-day (21-day)
period of time from the date of receipt of this Agreement to consider all of the
provisions of this Agreement, and he does knowingly and voluntarily waive said
given 21-day period;



  (7)   Any changes made to this Agreement, whether material or immaterial, will
not restart the running of this twenty-one-day (21-day) period;



  (8)   Executive may revoke this waiver and release of any ADEA (age
discrimination) claims covered by this Agreement within seven days from the date
this Agreement is executed (such seven-day period, the “Revocation Period”)



  (9)   This Agreement shall not become effective until the Revocation Period
has passed and Executive shall not have revoked his waiver and release of any
ADEA claim during the Revocation Period. If Executive revokes this Agreement,
Executive will be deemed not to have accepted the terms of this Agreement and
LoyaltyOne will have no obligations hereunder; and



  (10)   Nothing in this Agreement shall be construed as a limitation on the
right of Executive to participate in any investigation by the Equal Employment
Opportunity Commission into any charge that ADEA has been violated, including a
charge filed by Executive.

IV. PROTECTIVE COVENANTS

A. Restrictive Covenants. Notwithstanding any other provision contained in this
Agreement, Executive acknowledges and agrees that he shall continue to be bound
by the post-employment restrictions in the Employee Confidentiality and
Non-Competition Agreement (“Confidentiality Agreement”) which are incorporated
herein by reference, with the understanding that Executive’s termination of
employment will, for purposes of the Confidentiality Agreement, be considered
the type of termination event that maximizes the applicable length of time for
each restriction such that the applicable restrictions shall be as follows:

1. Non-Compete. For a period of twenty-four (24) calendar months from the
Termination Date, the Executive shall not, within the United States, Canada and
the Province(s) in which the Executive carries on or has carried on employment
duties to LoyaltyOne, directly or indirectly, either alone or in conjunction
with another person, in any manner, own, manage, operate, control, be employed
by, perform services for, consult with, solicit business for, participate in, do
business with or otherwise be connected with the ownership, management,
operation or control of any business that is materially similar to or
competitive with those businesses as defined as "Company’s Business” in the
Confidentiality Agreement; and

2. Non-Solicitation. For a period of twenty-four (24) calendar months following
the Termination Date, Executive shall not, directly or indirectly, alone or in
conjunction with another person in any manner:

a. solicit or encourage any officer or employee of LoyaltyOne to leave the
employment of LoyaltyOne or to otherwise interfere with a subsisting
relationship with or commitment to LoyaltyOne;

b. hire any officer or employee who has left the employment of LoyaltyOne within
six (6) months of the termination of such officer’s or associate’s employment
with LoyaltyOne;

c. solicit or encourage any independent contractors, suppliers or referral
sources performing services for LoyaltyOne to cease or modify such performances
or to otherwise harm their relationship with or commitment to LoyaltyOne; or

d. solicit, induce or attempt to induce any past, current or prospective
customer, collector, sponsor or supplier of LoyaltyOne to cease doing business
in whole or in part with LoyaltyOne or do business with any other person, firm,
partnership, corporation or other entity which performs or may perform services
materially similar to or competitive with those provided by LoyaltyOne.

B. Non-Disparagement. Executive agrees that from and after the Effective Date,
Executive will not make or publish any statement, written or oral, disparaging
the reputation of LoyaltyOne, any of its present or future employees, officers,
shareholders, subsidiaries or affiliates, or any of LoyaltyOne’s respective
businesses or products. Executive further agrees not to initiate or respond to
press inquiries about Executive’s separation from LoyaltyOne without the prior
agreement of LoyaltyOne.

C. Protection of Confidential Information and Intellectual Property. Executive
agrees to fully comply with the obligations of the Confidentiality Agreement
(Paragraphs 1-4).

D. Cooperation. Executive agrees that from and after the date hereof he will
make himself available to assist LoyaltyOne as reasonably requested, taking into
account Executive’s other professional obligations, regarding prior business
arrangements or pending litigation or litigation which may arise in the future
concerning matters about which he has or had personal knowledge or which were
within the purview of his responsibilities.  Executive agrees to assist in the
prosecution or defense of such claims involving LoyaltyOne, or any of its
subsidiaries or affiliates, or any of their officers, directors, employees, or
agents, whether or not such claims involve litigation.  This assistance may
include but is not limited to participation in interviews, development of
factual matters and the giving of documentation and/or testimony, whether by
oral testimony, affidavit, at trial or otherwise.

E. No Contest. In consideration for the Release Payment, Executive waives and
releases any claim that the covenants in Article IV(A), (B), (C), and (D) (the
"Protective Covenants") are unenforceable as written and agrees not to sue,
cause or permit another person to sue for his benefit, or otherwise pursue a
claim that the Protective Covenants are not enforceable as written. The
post-employment restrictions in the Confidentiality Agreement and the Long Term
Incentive Plans (“LTI Plans”) applicable to Executive shall survive any
revocation of this Agreement by Executive. Notwithstanding anything herein to
the contrary, this Agreement shall be read so as to supplement the
Confidentiality Agreement and LTI Plans and not to replace or eliminate them.

F. Injunctive Relief. Executive agrees that a violation of the Protective
Covenants would cause irreparable harm to LoyaltyOne that cannot be fully and
effectively remedied through monetary damages or compensation. Therefore,
Executive agrees that in addition to, and not in lieu of, any damages which
LoyaltyOne may be entitled to as a legal remedy, LoyaltyOne shall also be
entitled to such injunctive relief (temporary, preliminary, permanent or
otherwise) as is needed to prevent further violations of this Agreement and to
return the parties to the status quo prior to such violation where possible, and
LoyaltyOne shall be entitled to specific enforcement of this Agreement.
Executive further agrees that LoyaltyOne’s recoverable remedies for a violation
of Article IV of this Agreement shall include attorneys’ fees, court costs and
expenses incurred by LoyaltyOne in the enforcement of this Article.

G. Cessation of Payments. In the event that Executive materially breaches one or
more of the covenants set forth in Article IV, as reasonably determined by
LoyaltyOne, then LoyaltyOne shall have the right to cease making the Protective
Covenants Payments provided for herein and shall have no further obligations to
Executive under this Agreement. Cessation of payments pursuant to this provision
shall not cause any of Executive’s obligations under this Agreement, the LTIP
Plans or the Confidentiality Agreement to end.

H. Return of Payments. Executive’s agreement to comply with all of the
Protective Covenants and agreement to waive any contest to the enforceability of
the Protective Covenants as written, and LoyaltyOne’s agreement to make
Protective Covenant Payments to Executive are mutually dependent obligations.
Accordingly, in the event that any portion of the Protective Covenants deemed
material by LoyaltyOne is challenged by Executive and found to be unenforceable,
then Executive shall, at the election of LoyaltyOne, be required to immediately
return all of the Protective Covenant Payments to LoyaltyOne (less any taxes
paid thereon by Executive).

V. MISCELLANEOUS

A. No Assignment. Executive hereby represents and warrants that Executive has
not assigned or otherwise transferred to any other person or entity any interest
in any claim, demand, action and/or cause of action Executive has, or may have,
or may claim to have against any Released Party. Executive agrees to indemnify
and hold harmless all of the Released Parties from any and all injuries, harm,
damages, costs, losses, expenses and/or liability, including reasonable
attorneys’ fees and court costs, incurred as a result of any claims or demands
which may hereafter be asserted against any such Released Parties by, through,
or by virtue of an assignment or other transfer by Executive.

B. No Right to Re-Employment. Executive acknowledges and agrees that by signing
this Agreement, Executive is hereby releasing and forever waiving any right to
re-employment or reinstatement with LoyaltyOne in any capacity; although nothing
herein shall prevent LoyaltyOne from re-employing Executive should LoyaltyOne,
in its own discretion, decide to re-employ Executive.

C. No Admission of Liability. This Agreement, the offer of this Agreement and
compliance with this Agreement shall not constitute or be construed as an
admission by the Released Parties, or any of them individually, of any
wrongdoing or liability of any kind or an admission by any party (Executive or
Released Parties). This Agreement shall not be admissible in any judicial,
administrative or other proceeding or cause of action as an admission of
liability or for any purpose other than to enforce the terms of this Agreement.

D. Terms of Agreement Confidential. Except as provided below, unless otherwise
authorized in writing by LoyaltyOne, Executive may not disclose the fact that
the parties have entered into this Agreement or any of the information contained
herein. Notwithstanding the foregoing, Executive may make such disclosure to
Executive’s spouse, attorneys and tax advisors (the “Authorized Parties”),
provided that Executive advises the Authorized Parties of the restrictions of
this section and obtains the agreement of the Authorized Parties to the terms of
same. This Agreement is not intended to prohibit or interfere with Executive’s
ability to respond to or cooperate with any governmental agency request or
subpoena or court order. However, in the event Executive receives such a
subpoena or order, Executive agrees to provide such notice of the subpoena or
order within five (5) days of Executive’s receipt of such subpoena or order to
the attention of General Counsel, LoyaltyOne at 438 University Ave. Suite 600,
Toronto, Ontario M5G 2L1 Canada. In addition, during the Severance Period, prior
to accepting any new position of employment or agreeing to perform services for
a person or entity that competes with LoyaltyOne, Executive shall provide the
prospective employer with a copy of the Confidentiality Agreement and Article IV
of this Agreement.

E. Contractual Agreement; Governing Law. The parties agree that the terms of
this Agreement are contractual in nature and not merely recitals and shall be
governed and construed in accordance with the laws The parties agree that the
terms of this Agreement are contractual in nature and not merely recitals and
shall be governed and construed, as applicable, in accordance with the laws of
the Province of Ontario, Canada. The parties further agree that should any part
of this Agreement be declared or determined by a court of competent jurisdiction
to be illegal, invalid or unenforceable, the parties intend the legality,
validity and enforceability of the remaining parts shall not be affected
thereby, and the said illegal, invalid or unenforceable part shall be deemed not
to be part of this Agreement. The venue to decide any disputes arising under
this Agreement shall be in the Province of Ontario, Canada, and Executive waives
any and all objections to the exercise of jurisdiction over him by such courts.

F. Successors. This Agreement shall be binding upon and the benefits shall inure
to Executive and Executive’s heirs, and to LoyaltyOne, Alliance Data, ADSC, and
their respective successors and assigns.

G. Waivers. No waiver of any of the terms of this Agreement shall be valid
unless in writing and signed by the party to this Agreement against whom such
waiver is sought to be enforced. The waiver by any party hereto of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party, nor shall any waiver operate or be construed as
a rescission of this Agreement.

H. Notices. All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be deemed to have been delivered on the
date personally delivered or on the date deposited in a receptacle maintained by
the United States Postal Service for such purpose, postage prepaid, by certified
mail, return receipt requested, and addressed as follows:

If to LoyaltyOne:
LoyaltyOne, Inc.
438 University Ave. Suite 600
Toronto, Ontario M5G 2L1
Canada
Attn: General Counsel

If to ADSC:

Alliance Data Systems Corporation
17655 Waterview Parkway
Dallas, Texas 75252
Attn: Legal Department, HR Counsel

If to Executive: at the address set forth below Executive’s signature on the
signature page hereto, with a copy to:

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.

I. Entire Agreement. Executive agrees that in executing this Agreement,
Executive does not rely and has not relied on any document, representation or
statement, whether written or oral, other than those specifically set forth in
this Agreement and in any applicable LoyaltyOne benefit plans. Except where
otherwise expressly provided for herein and in such benefit plans, the parties
agree that this Agreement and any attachments, schedules, or exhibits hereto
constitute the entire agreement between Executive and LoyaltyOne, supersede any
and all prior agreements or understandings, written or oral, pertaining to the
subject matter of this Agreement, and contain all the covenants and agreements
in any manner whatsoever between the parties with respect to such matters. No
oral understandings, statements, promises or inducements contrary to the terms
of this Agreement exist. This Agreement cannot be changed or terminated orally,
but may be changed only through written addendum executed by both parties.

J. Mutual Drafting. The wording in this Agreement was reviewed and accepted by
both parties after reasonable time to review with legal counsel, and neither
party shall be entitled to have any wording of this Agreement construed against
the other party as the drafter of the Agreement in the event of any dispute in
connection with this Agreement.

K. Return of LoyaltyOne Property. Executive represents and agrees that on or
before the Termination Date, Executive will return to LoyaltyOne all LoyaltyOne
property within Executive’s possession or control, including, but not limited
to, beepers, cellular telephones, keys, access cards, computers and peripheral
equipment, software, automobiles, equipment, customer lists, forms, plans,
documents, and other written and computer material, and copies of the same,
belonging to LoyaltyOne, or any of their customers, and Executive will not at
any time copy or reproduce the same.

L. Understanding of Agreement. Executive declares that the terms of this
Agreement have been completely read, are fully understood, and are voluntarily
accepted, after complete consideration of all facts and Executive’s legal
rights, of which Executive has been fully advised by Executive’s attorneys for
the purpose of making a full and final compromise, adjustment and settlement of
any and all claims, disputed or otherwise, that Executive may have against the
Released Parties.

M. Taxes. Subject to Article II(C), Executive shall be responsible for the
payment of any and all required federal, state, provincial, local and foreign
taxes incurred, or to be incurred, in connection with any amounts payable, or
benefits provided, to Executive under this Agreement. Notwithstanding any other
provision herein contained, LoyaltyOne may withhold from amounts payable under
this Agreement all federal, state, provincial, local and foreign taxes that are
required to be withheld by applicable laws and regulations with respect to any
amounts payable, or benefits provided to, Executive under this Agreement and
report on any applicable federal, state, provincial, local or foreign tax
reporting form any income to Executive determined by LoyaltyOne as resulting
from such amounts payable or benefits provided hereunder.

N. Counterparts. This Agreement may be executed in multiple counterparts each of
which shall be deemed to be one and the same instrument. Each party hereto
confirms that any facsimile copy of such party’s executed counterpart of this
Agreement shall be deemed to be an executed original thereof.

O. Outplacement Reimbursement. LoyaltyOne agrees that, no later than thirty
(30) days following LoyaltyOne’s receipt of documentation thereof, LoyaltyOne
will reimburse Executive an amount not to exceed $25,000.00 for procuring
outplacement assistance, if any.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of March 24,
2009, as follows:

John Scullion

/s/ John Scullion
Executive Signature


Address

City, State, Zip

Date: March 24, 2009

LoyaltyOne, Inc.

By: /s/ Bryan A. Pearson
Its: Executive Vice President and
President, Loyalty Services


Alliance Data Systems Corporation

By: /s/ Dwayne H. Tucker
Its: Executive Vice President, Human Resources

2

EXHIBIT A

[ATTACH COPY OF EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT]

3

EMPLOYEE CONFIDENTIALITY and NON-COMPETITION AGREEMENT

THIS AGREEMENT is made and entered into as of this 18th day of September, 2000

BETWEEN:

LOYALTY MANAGEMENT GROUP CANADA INC.
Suite 200, 4110 Yonge Street
Toronto, Ontario MSR 1S9
(“LMGC”)

AND

JOHN SCULLION

(“Employee”)

WHEREAS LMGC carries on the business of developing, marketing, implementing and
maintaining the AIR MILES® Reward Program which rewards the consumers for the
purchase, lease, trial and/or continued use of the goods and services of
participating sponsors by arranging for consumers to obtain AIR MILES reward
miles and to redeem reward miles for air travel, merchandise and services;
providing customer relationship management programs, employee motivation
programs and frequent buyer reward programs; providing database marketing
services and electronic marketing services used by online and offline
advertisers to promote their products and services; providing travel services;
and the sale online and offline to consumers and businesses of travel services,
books, floral products and other merchandise and services (collectively the
“Company’s Business”); and

WHEREAS LMGC possesses certain confidential and/or proprietary information
relating to the Company’s Business; and

WHEREAS Employee is employed by LMGC in the Company’s Business and has and will
become aware of certain confidential and/or proprietary information relating to
the Company’s Business in the course of such employment; and;

WHEREAS in connection with the employment of Employee by LMGC and in
consideration of the grant pursuant to an agreement of even date herewith to
Employee of incentive stock options to purchase shares of common stock of
Alliance Data Systems Corporation pursuant to the Amended and Restated Alliance
Data Systems Corporation and its Subsidiaries Stock Option and Restricted Stock
Plan, LMGC has requested Employee to preserve certain confidential and/or
proprietary information relating to the Company’s Business, to refrain from
soliciting employees of LMGC and its Affiliates and not to compete with LMGC or
its Affiliates for the periods of time specified herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, LMGC and Employee hereby agree as
follows:

1. Interpretation.

In this agreement, the phrase “Confidential Information” means all information,
and all documents and other tangible items which record information, whether on
paper or in electronic or other storage form, in computer readable format or
otherwise, relating to the Company’s Business and/or to the business of any of
its Affiliates, including, but without limitation, all data of any kind
whatsoever; know-how; experience; expertise; business plans; ways of doing
business; business results or prospects; financial books, data and plans;
pricing; supplier information and agreements; investor or lender data and
information; business processes (whether or not the subject of a patent),
computer software and specifications therefore; leases; and any and all
agreements entered into by LMGC or its Affiliates and any information contained
therein; database mining and marketing; customer relationship management
programs; any technical, operating, design, economic, client, customer,
consultant, consumer or collector related data and information, marketing
strategies or initiatives and plans which at the time or times concerned is
either capable of protection as a trade secret or is considered by LMGC or its
Affiliates to be of a confidential nature and is supplied to or obtained by
Employee whether in the form of specifications, written or electronic data,
drawings, or disclosed orally. “Affiliate(s)” of LMGC means any entity that
directly or indirectly controls, is controlled by, or is under direct or
indirect common control with, LMGC.

2. Employee’s Obligations.

Employee shall:

(a) hold in confidence all Confidential Information and not reveal any
Confidential Information to any person without the prior written approval of a
senior officer of LMGC;

(b) use the Confidential Information only in connection with the Company’s
Business and not for any other purposes;

(c) keep all Confidential Information secret and confidential and to that end,
without limiting the generality of the foregoing, diligently protect all
Confidential Information against loss, and prevent unauthorized use or
reproduction thereof; and

(d) if requested by LMGC, destroy or return to LMGC all Confidential
Information, all copies (including backup copies), reproductions, reprints and
translations thereof, whether written, electronic or otherwise, in the
possession of, or under the control of, the Employee.

3. Exceptions.

The provisions of Section 2 shall not apply to:

(a) Confidential Information which is or becomes generally available to the
public other than as a result of a disclosure by Employee; or

(b) Confidential Information which was available to Employee on a
non-confidential basis prior to the date hereof from a person other than LMGC or
its Affiliates who was not, to the knowledge of Employee, otherwise bound by
confidentiality obligations to LMGC and was not otherwise prohibited from
transmitting the information to Employee; or

(c) Confidential Information which becomes available to Employee on a
non-confidential basis from a person other than LMGC or its Affiliates who is
not, to the knowledge of Employee, otherwise bound by confidentiality
obligations to LMGC and is not otherwise prohibited from transmitting the
information to Employee; or

(d) Confidential Information which the Employee is required by law to disclose,
in which case, Employee will provide LMGC with notice of such obligation
immediately to allow LMGC to seek such intervention as it may deem appropriate
to prevent such disclosure including and not limited to initiating injunctions
or similar proceedings.

4. Inventions/Intellectual Property.

(a) Employee acknowledges and agrees that LMGC and/or its Affiliates are the
sole owner of the Confidential Information and all patents, trademarks, service
marks and copyrights and any and all intellectual property rights based in any
way upon the Confidential Information. Employee acknowledges that nothing herein
is intended to give Employee any rights to, ownership interest in, or license
with respect to, any of the Confidential Information or any patent or trademark
related to the Confidential Information.

(b) Employee hereby assigns to LMGC, for no additional consideration and free
from any obligation of LMGC to Employee, all right, title and interest,
including copyright, Employee may have as a result of any work Employee performs
during the term of Employee’s employment with LMGC. Employee waives any moral
rights which Employee may have in and to such work.

5. Non-Competition.

(a) During the term of Employee’s employment with LMGC and for a period of 24
consecutive months immediately following the effective date of termination of
the Employee’s employment with LMGC, or if 24 months is found by a court of
competent jurisdiction not to be reasonable, then 12 consecutive months,
regardless of the circumstances in which the employment has ended, Employee
shall not, directly or indirectly, either alone or in conjunction with another
person, in any manner, own, manage, operate, control, be employed by, perform
services for, consult with, solicit business for, participate in, do business
with or otherwise be connected with the ownership, management, operation or
control of any business within (i) Canada and (ii) the Province(s) in which the
Employee carries on employment duties to LMGC, that is materially similar to or
competitive with the AIR MILES® Reward Program (including, without limitation,
the following frequency and award redemption programs: Club Z, Petro Points,
Canadian Tire Options, Royal Classic II, Royal Avion, Aeroplan, Loblaw’s, Esso
Extra, Equity Club, Shopper’s Optimum, ClickRewards, MyPoints, and WebMiles),
provided that the geographic scope of the aforesaid covenant shall be that
provided for in subparagraph (i) above unless a court of competent jurisdiction
determines that the aforesaid covenant given such scope and time is
unenforceable, in which case the scope shall be that set forth in subparagraph
(ii) above.

(b) Employee and LMGC recognize the possibility that there might be some limited
ways, which the parties do not now contemplate, through which Employee might be
able to participate in a competitor, and which shall pose no risk of harm to the
interests of LMGC or its Affiliates. If, prior to beginning any such
relationship with a competitor, Employee makes a full disclosure to LMGC of the
nature of Employee’s proposed participation, LMGC agrees to evaluate whether it
will suffer any risk of harm to its interests, and will notify Employee if it
has any objections to Employee’s proposed participation. LMGC’s determination in
this regard shall be final and not subject to review. If Employee fails to make
such prior disclosure, it shall be conclusively presumed that Employee’s
participation in a competitor will cause harm to the interests of LMGC.

6. Actions Contrary to Interests of LMGC.

During the term of Employee’s employment with LMGC and for a period of one year
immediately following the effective date of termination of the Employee’s
employment with LMGC, regardless of the circumstances in which the employment
has ended, Employee shall not, directly or indirectly, alone or in conjunction
with another person in any manner:

(a) solicit or encourage any officer or employee of LMGC or its Affiliates to
leave the employment of LMGC or its Affiliates or otherwise interfere with a
subsisting relationship with or commitment to LMGC or its Affiliates, as the
case may be;

(b) hire any officer or employee who has left the employment of LMGC or its
Affiliates within six months of the termination of such officer’s or employee’s
employment with LMGC or its Affiliates, as the case may be;

(c) solicit or encourage any independent contractors, suppliers or referral
sources performing services for LMGC or its Affiliates to cease or modify such
performances or to otherwise harm their relationships with or commitment to LMGC
or its Affiliates, as the case may be; or

(d) solicit, induce or attempt to induce any past, current or prospective
customer, Collector, sponsor or supplier of LMGC or its Affiliates (i) to cease
doing business in whole or in part with LMGC or its Affiliates, as the case may
be; or (ii) to do business with any other person, firm, partnership, corporation
or other entity which performs or may perform services materially similar to or
competitive with those provided by LMGC or its Affiliates.

7. Incentive Stock Options.

Employee acknowledges the grant pursuant to an agreement of even date herewith
to Employee of incentive stock options to purchase shares of common stock of
Alliance Data Systems Corporation pursuant to the Amended and Restated Alliance
Data Systems Corporation and its Subsidiaries Stock Option and Restricted Stock
Plan.

8. LMGC Property.
(a) All memoranda, notes, lists, records, e-mails and other documents (and all
copies and translations thereof) made or compiled by the Employee or made
available to the Employee concerning the Company’s Business, LMGC or any of its
Affiliates shall be the property of LMGC and shall be delivered to LMGC at any
time upon request. All such property and all Confidential information in written
or other recorded form which is in the Employee’s possession or control shall be
delivered to LMGC immediately upon the cessation of the Employee’s employment.

(b) Employee agrees to return to LMGC all documents, materials, computer
hardware and software, supplies, calling or credit cards, keys, passes, and any
other property or data that is the property of LMGC or was used in the course of
Employee’s employment with LMGC at any time upon request by LMGC. The return of
such items shall be made at or before the time of termination or, if that is not
possible, as soon thereafter as is possible.

9. Injunctive Relief.

Each party acknowledges that the provisions of this Agreement are only such as
are reasonably necessary for the protection of LMGC’s rights in respect of the
Confidential Information. Employee agrees that damages alone would not be an
adequate remedy for the irreparable harm to LMGC and the Company’s Business that
would result from violation of any of the provisions hereof, that LMGC shall be
entitled to specific performance and/or similar equitable remedy in respect of
by any such violation or any threatened violation of such provisions (and
Employee hereby consent to the granting of such relief to enforce the provisions
hereof) and that LMGC may enforce its rights under this Agreement by bringing
suit for injunctive relief or specific performance without payment of bond or
security in connection therewith.

10. General.

(a) Independent Legal Advice. Employee acknowledges that Employee has had an
opportunity to obtain independent legal advice with respect to this Agreement.

(b) Entire Agreement. This is the entire agreement between the parties with
respect to the use of the Confidential Information and the subject matter
hereof, and this Agreement supercedes all previous written and oral agreements,
representations and warranties. This Agreement may not be amended except by the
written agreement of the parties hereto. Any failure by any party to exercise
its rights or remedies hereunder or any delay by such party in the exercise of
any of its rights and remedies hereunder shall not, to the extent permitted by
law, operate as a waiver or variation of such or any other right or remedy
hereunder. The recitals on the first page of this Agreement are acknowledged by
the parties to form an integral part hereof.

(c) Severability. Each covenant by Employee contained herein shall be
independent and severable from the others, and in the event that any provision
of in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected thereby.

(d) Assignment. Employee may not assign this Agreement or any of Employee’s
rights or obligations hereunder.

(e) Enurement. This Agreement shall enure to the benefit of and shall be binding
upon the parties hereto and their respective successors, permitted assigns,
heirs, and personal representatives.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the province of Ontario and the parties attorn to
the non-exclusive jurisdiction of the courts of the province of Ontario to
resolve any dispute which may arise between them concerning this Agreement and
the subject matter hereof, without prejudice to LMGC’s right to commence any
action against Employee in any other applicable jurisdiction.

(g) Language of Agreement. The parties acknowledge having consented that the
present Agreement and all documents, notices and judicial proceedings entered
into, given or instituted pursuant hereto, or relating directly or indirectly
pursuant hereto, be in the English language. Les parties reconnaissent avoir
convenue que la présente convention ainsi que tous documents, avis et procédures
judiciaires qui pourront être exécutés, donnés ou intentées à la suite des
présentes ou ayant un rapport, direct ou indirect, avec la présente convention
soient rédigée en anglais.

IN WITNESS WHEREOF, LMGC and Employee have executed this agreement as of the
date first above written.

LOYALTY MANAGEMENT GROUP CANADA INC.

By: /s/ Gordon MacDonald
Name: Gordon MacDonald
Title: Senior Director, Human Resources






/s/ John Scullion

Signed, sealed and delivered
in the presence of:

/s/ Teena Falcao
Name of Witness to Employee’s Signature

Street Address

City, Province and Postal Code

4

EXHIBIT B

“No Filing Due” Statement

CERTIFICATE

I am aware that, as a former executive officer of LoyaltyOne Systems Corporation
(the “Company”) during the fiscal year ended December 31, 200      , I must file
a Form 5 with the Securities and Exchange Commission within 45 days after the
end of the fiscal year, unless I have previously reported all transactions and
holdings otherwise reportable on Form 5.

After reviewing my records, I hereby certify to the Company that I am not
required to file a Form 5 for the above fiscal year.

Date:       

By:       

John Scullion

5